TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00800-CR







Christopher Lee Paynter, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 50,202, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

Following a guilty plea, appellant Christopher Lee Paynter was adjudged guilty by
the district court of injury to a child.  The court assessed punishment at imprisonment for fifteen
years.

The clerk's record contains a written waiver of appeal signed by appellant and his
attorney.  This document, which reflects a knowing and voluntary waiver of the right to appeal,
was signed on the day sentence was imposed in open court.  A defendant who knowingly and
intelligently waives his right to appeal may not thereafter appeal without the consent of the trial
court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548
S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974). 
There is nothing in the record to indicate that appellant sought or obtained the permission of the
trial court to pursue this appeal.

The appeal is dismissed.


Before Chief Justice Aboussie, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   December 16, 1999

Do Not Publish